UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION

UNITED STATES OF AMERICA
Vv. Case No. 8:18-cr-555-T-17AAS
DEREK OWENS

FINAL ORDER OF FORFEITURE

THIS CAUSE comes before the Court upon the United States’ Motion

for a Final Order of Forfeiture, pursuant to 21 U.S.C. § 853(n)(7) and Rule

32.2(c)(2) of the Federal Rules of Criminal Procedure, for the following assets:

1. A Smith & Wesson, Model M&P 40C, .40 caliber
semi-automatic pistol, serial number DUK4123;

2. 11 rounds of Speer Ammunition; and
3. Five Rounds of .40 caliber S&W ammunition.

On March 20, 2019, the Court entered a Preliminary Order of
Forfeiture for the assets described above, pursuant to 18 U.S.C. § 924(d) and
28 U.S.C. § 2461(c). Doc. 34.

The Court finds that in accordance with 21 U.S.C. § 853(n) and Rule
32.2(b)(6)(C), the United States published notice of the forfeiture and of its
intent to dispose of the assets on the official government website,
www.forfeiture.gov, from March 28, 2019 through April 26, 2019. Doc. 39.

The publication gave notice to all third parties with a legal interest in the assets
CASE NO. 92/3-¢R- 5 55-T-ITARS

to file with the Office of the Clerk, United States District Court, Middle
District of Florida, Sam Gibbons Federal Courthouse, 2nd Floor, 801 North
Florida Avenue, Tampa, Florida 33602, a petition to adjudicate their interests
within 60 days of the first date of publication. No third party has filed a
petition or claimed an interest in the assets, and the time for filing such
petition has expired.

Accordingly, it is hereby:

ORDERED, ADJUDGED, and DECREED that for good cause
shown, the United States’ motion is GRANTED.

It is FURTHER ORDERED that pursuant to 21 U.S.C. § 853(n)(7) and
Federal Rule of Criminal Procedure 32.2(c)(2), all right, title and interest in
the assets identified above are CONDEMNED and FORFEITED to the
United States for disposition according to law.

Clear title to the assets is now vested in the United States of America.

DONE and ORDERED in Tampa, Florida, this LOS, of

MINALY _, 2019.

 

 

 

Copies to: ene eee
Suzanne C. Nebesky, AUSA _ ELIZABETH A. KOVACHEVICH
